El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho del auto apelado.
Considerando: que según el Artículo 1810 de la Ley de Enjuiciamiento Civil, se considerarán actos de jurisdicción voluntaria todos aquellos en que sea necesaria, ó se solicite, la intervención del Juez sin estar empeñada, ni promoverse cuestión alguna entre partes conocidas y determinadas.
Considerando: que el expediente promovido por Doña Eulogia Nadal viuda de Kearney, es y debe calificarse como de jurisdicción voluntaria, no sólo por no estar empeñada ni promoverse cuestión alguna entre personas conocidas y de-terminadas, según exige el precepto legal anteriormente cita-do, sino porque está comprendido de modo expreso en el Título 11°. del Libro 3o. de la Ley de Enjuiciamiento Civil, que trata de la enagenación de bienes de menores ó incapacitados y transacción acerca de sus derechos, sin que el motivo que se alega para la enagenación pretendida, consistente en la necesidad de pagar una deuda á Doña Leocadia Alvarez, le dé el carácter de contencioso, pues tal motivo justifica la promoción del expediente y está previsto en el Artículo 2020 de la mencionada ley.
Considerando: que habiéndose justificado en forma legal la necesidad y utilidad de la enagenación de las acciones de que se trata, es de accederse á la pretensión de Doña Eulogia Nadal, viuda de Kearney.
Vistos los Artículos 1810, 2010, 2011, 2012, 2013 y 2014 de la Ley de Enjuiciamiento Civil.
Se revoca el auto apelado que dictó el Tribunal de San Juan el dos de Julio último, "y otorgamos á Doña Eulogia Nadal, viuda de Kearney, la autorización que solicita para enagenar ó transferir á Doña Leocadia Alvarez, viuda de Kearney, las treinta acciones de que se trata en pago del *234crédito de tres mil dollars que á favor de la segunda contrajo el difunto D. Daniel W. Kearney, y con certificación de la presente resolución devuélvanse los autos al Tribunal de Dis-trito de San Juan á los fines procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Pigueras y MacLeary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.